1

2

3

4

5                                 UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                               ***
8    BRET HENRY KELLER,                              Case No. 3:15-cv-00563-MMD-CBC
9                                      Petitioner,                 ORDER
            v.
10
     ISIDRO BACA, et al.,
11
                                    Respondents.
12

13          Respondents’ fourth motion for enlargement of time (ECF No. 67) is granted.

14   Respondents will have until March 22, 2019, to file an answer to the remaining claims of

15   the Petition in this case.

16          DATED THIS 19th day of March 2019.

17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
